DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the present instance, claim 18 recites a human milk oligosaccharide, 3’-sialyllactose, wherein claim 16 recites grouping consisting of a narrower statement of the human milk oligosaccharides. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is confusing if claim 18 is farther limiting claim 16, hence the claim is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 16 and 18are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2012/0172319 A1) and in view of De Castro et al. (WO 2015086170 A1). 
Regarding claim 7, 16 and 18, Chow discloses a method of administering to a term infant with human milk fortifier (‘319, [0002], [0036], [0049], [0061]). Chow et al. (Chow) discloses the composition, human milk fortifier (‘319, [0002], [0036], [0049], [0061]) comprising human milk oligosaccharides combination including 2’fucosyllactose (2’FL) and 3’fucosyllactose (3’FL) (‘319, [0073]).
Chow teaches an amount of the 2’fucosyllactose (2’FL) with a range of from greater than 2.5 mg/ml to about 10 mg/ml (‘319, [0079]), which corresponds to a range from greater than 2,500 mg/L to about 10,000 mg/L, and is in range with the cited range of from 8 to 10,000 mg/L.  
Chow teaches total amounts of human milk oligosaccharides (HMOs) including the 3’fucosyllactose (3’FL), in the human milk fortifier composition is in a range of about 0.001 mg/mL to about 20 mg/mL (319, [0007], [0074]). Chow clearly recognize amounts of the human milk oligosaccharides (HMOs) depends on the specific human milk oligosaccharide (HMO) and amounts of other components in the composition (‘319, [0074]). It would have been obvious to one of ordinary skill in the art to adjust an amount of the 3’fucosyllactose (3’FL) including the cited range in Chow’s human milk fortifier composition to provide known health benefits for infants.
With respect to new claim 18, Chow teaches an amount of the 3’sialyllactose (3’SL) in a range from about 0.01 mg/ml to less than 0.15 mg/mL (‘319, [0082]), which corresponds to a range of about 10 mg/L to less than 150 mg/L and is in range with the cited range of 10 to 500 mg/L.  With respect to claim 7, Chow teaches the composition, human milk fortifier with infant formula (‘319, [0049]), and defining infant as a person 12 months or younger (‘319, [0041]). 
Chow does not explicitly disclose the infant born via caesarean section as cited in claim 16; however, De Castro et al. (De Castro) teaches human milk fortifier including oligosaccharides as an nutritional composition for infant (pg. 10, 12). De Castro teaches the infant including caesarean-born infants (pg. 22, ln. 26-30). DeCastro and Chow are of the same field of endeavor of administering human milk fortifier including oligosaccharides to infant. It would have been obvious to one of ordinary skill in the art to employ DeCastro’s method of administering to a caesarean-born infants (pg. 22, ln. 26-30) in Chow’s method to provide desired nutrition to the infant. 
Regarding claim 8, Chow discloses the composition comprising protein, carbohydrates, vitamins, minerals (‘319, [0059]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7, 8, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-13, 17, 18, 20, 23, 25 and 26 of Application No. 16/628,870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is to a human milk fortifier composition comprising human milk oligosaccharide.
Claim 7, 8, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 7-9 and 15-23 and 25-27 of Application No. 16/628,736 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is to a human milk fortifier composition comprising human milk oligosaccharide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…Chow does not disclose or suggest any of the currently claimed additional HMOs…”. 
Applicant’s remark is not persuasive. Chow discloses a method of administering to a term infant with human milk fortifier (‘319, [0002], [0036], [0049], [0061]). Chow et al. (Chow) discloses the composition, human milk fortifier (‘319, [0002], [0036], [0049], [0061]) comprising human milk oligosaccharides combination including 2’fucosyllactose (2’FL) and 3’fucosyllactose (3’FL) (‘319, [0073]). 
Chow teaches an amount of the 2’fucosyllactose (2’FL) with a range of from greater than 2.5 mg/ml to about 10 mg/ml (‘319, [0079]), which corresponds to a range from greater than 2,500 mg/L to about 10,000 mg/L, and is in range with the cited range of from 8 to 10,000 mg/L.  
Chow teaches total amounts of human milk oligosaccharides (HMOs) including the 3’fucosyllactose (3’FL), in the human milk fortifier composition is in a range of about 0.001 mg/mL to about 20 mg/mL (319, [0007], [0074]). Chow clearly recognize amounts of the human milk oligosaccharides (HMOs) depends on the specific human milk oligosaccharide (HMO) and amounts of other components in the composition (‘319, [0074]). It would have been obvious to one of ordinary skill in the art to adjust an amount of the 3’fucosyllactose (3’FL) including the cited range in Chow’s human milk fortifier composition to provide known health benefits for infants.

Applicant asserts “…De Castro is merely relied on for the alleged disclosure of an infant born via caesarean section. See Final Office Action, page 3. De Castro does not disclose or suggest any of the currently claimed additional HMOs or provide any reason that would have motivated the skilled artisan to modify Chow to include any of the currently claimed additional HMOs. Thus, the skilled artisan would not have combined the cited references to somehow arrive at the present claims…”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chow does not explicitly disclose the infant born via caesarean section as cited in claim 16; however, De Castro et al. (De Castro) teaches human milk fortifier including oligosaccharides as an nutritional composition for infant (pg. 10, 12). De Castro teaches the infant including caesarean-born infants (pg. 22, ln. 26-30). DeCastro and Chow are of the same field of endeavor of administering human milk fortifier including oligosaccharides to infant. It would have been obvious to one of ordinary skill in the art to employ DeCastro’s method of administering to a caesarean-born infants (pg. 22, ln. 26-30) in Chow’s method to provide desired nutrition to the infant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792